The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is responsive to the amendment filed on 11/23/2020.
Claims 1-20 are pending in this application. This action is made non-final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2016/0103871) in view of Mencke et al. (US 2013/0290869, hereinafter Mencke).
 	 
 	Re claims 1 and 11, Zheng teaches a system, comprising: 
 	a device being associated with a tenant ([0045], multi-tenant database system); 
 	an integration layer that routes transactional data corresponding to the plurality of tenants (fig. 2, drop-down menu presents options to be selected to further display information); 
 	a staging database associated with one of the plurality of tenants, wherein the staging database comprises a collection of transactional data identifying information related to statistics corresponding to the tenants (figs. 2-10 and [0059]-[0061], based on selection, further details are displayed); 
 	wherein the staging database comprises utilizing a drill down operation to implement real-time source data collection, wherein the drill down operation to implement real-time data source collection comprises linking raw data associates one of the plurality tenants by use of the drill down operation to reveal refined sourced data (figs. 2-10 and [0089]-[0064], based on selection of root object, further information is displayed); and 
 	a front end program that displays on a graphical user interface the refined source data associated with each of the plurality of tenants (figs. 2-10, displaying information about the selected root object). 
	Zheng teaches a device but Zheng does not explicitly teach a plurality of devices, each of the plurality of devices being associated with one of the plurality of tenants. However, it is taught by Mencke ([0016], first client device is associated with first tenant and second device is associated with second tenant). 
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Mencke’s content into Zheng’s invention because it would provide user an enhanced system wherein a plurality of devices can be implemented for its own tenant.
Re claims 6 and 16, Zheng teaches wherein utilizing the drill down operation does not interfere with the source data (figs. 2-5, selecting from the drop-down menu).
Re claims 7 and 17, Zheng teaches wherein the graphical user interface provides an option to retrieve the transactional data (figs. 2-5, based on selection, more information is provided).
Re claims 8 and 18, Zheng teaches wherein the front end program permits re-organization of the plurality of selectable elements to facilitate retrieval of different combinations of transactional data from the staging database (figs. 2-5, different set of option can be selected to further display retrieved information in different screen).
Re claims 9 and 19, Zheng teaches wherein the front end program automatically forms a predetermined graphic using the transactional data based on one or more selectable elements selected by a user within the graphical user interface (figs. 2-5, based on selection from a plurality of options, further information is displayed on the predetermined screen).

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Mencke and further in view of Soya (US 2015/0316945).
 	Re claims 2 and 12, Zheng does not explicitly teach wherein the drill down operation comprises choosing dimensions for accessing source data. However, it is taught by Soya (fig. 9A and [0082], displays a status summary for all tenants of the selected building in the selected month).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Soya’s content into the combination of Mencke and Zheng’s invention because it would provide user more option to select to obtain desired information.
 	Re claims 3 and 13, Zheng teaches wherein the choosing dimensions comprises selecting from a month dimension. However, it is taught by Soya (fig. 9A and [0082], displays a status summary for all tenants of the selected building in the selected month). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Soya’s content into the combination of Mencke and Zheng’s invention because it would provide user more option to select to obtain desired information.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Mencke and further in view of Wong et al. (US 2015/0227992, hereinafter Wong).
 	Re claims 10 and 20, Zheng teaches displaying information based on the selection (figs. 2-4) but Zheng does not explicitly teach the limitation of this claim. However, Wong teaches wherein: 
 	the front end program determines a user permission (fig. 4G and [0069], allowing property managers access to all tenants); and 
 the front end program provides, based on the user permission, a predetermined view of the transactional data associated with a predetermined subset of storage dimensions ([0065], viewing tenant monthly invoice).  	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of object model as seen in Wong’s content into the combination of Mencke and Zheng’s invention because it would provide user a secured system wherein only certain information can be displayed depending on the user’s access privilege.

Allowable Subject Matter
Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims set forth in this action.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111 ( c ) to consider these references fully when responding to this action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-270-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOAN H VU/Primary Examiner, Art Unit 2177